Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on July 14, 2020, wherein claims 1-21 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-15, 17-18, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-6, 9-12, and 15-19 of U.S. Patent No. 10,733,548 (see Table 1 below for comparison).  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the current application 16/928,378 are just broader than the claims presented in Pat. No. 10,733,548. As seen in Table 1, the claimed concepts (in the listed claims) in the current application are fully encompassed by Patent No. 10,733,548.  Furthermore the dependent claims (as listed in Table 1) of application 16/928,378 are substantially the same as the dependent claims in Pat. No. 10,733,548 (see table 1 below).
Pat. No. 10,733,548 (Application 15/625,388)
16/928,378 (current application)
claim 1 
claims 1 , 20, and 21


claim 2 
Claims 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claims 9 and 10
Claim 7 (broader)
Claim 11
Claim 8 (broader)
Claim 12
Claim 9
Claims 11 and 12
Claim 10 (encompasses substantially similar concept as presented in the claims of the Patent in left column)
Claim 15
Claim 11
Claim 16
Claim 12
Claim 17
13
Claim 18
14
Claim 19
15
Claim 6
17 (broader and encompasses substantially similar concept as one of the limitation of the Patent in left column)
Claim 6
18 (broader and encompasses substantially similar concept as one of the limitation of the Patent in left column)





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing/obtaining data/information (the information itself is abstract), data analysis and manipulations using mental processes and mathematical concepts (calculating metrics (determining scoring metrics) and perform other mathematical calculations), comparing data/information to assign data, and display the results of the and compared information (where the results are just an abstract idea of assigning technicians – organizing human activities) on the graphical user interface.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of is independent claims and the dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity, mental processes, and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computing devices” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mental process and mathematical steps to analyze and determine further data.  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation as concepts that can be performed in the human mind (and pen and paper – in this case how to assign technicians and the steps/algorithm) then it falls within the Mental processes grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under mathematical concepts grouping, mental processes grouping, and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0034, 0039-0043 [general purpose computer], 0124-0131 [general-purpose computing components]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea (the dependent claims are mentioned above and they are rejected for the same reasons presented above).


Prior art consideration (not a rejection)
The claims are not rejected under prior art but are not allowable since they are rejected for reasons presented above.
The prior art of record most closely resembling Applicant' s claimed invention are Kunde et al., (US 2017/0076241), Werth et al., (2009/0018890), Kroeger et al., (US 2014/0142998).
Kunde discloses selecting a crowd workforce for processing a task. The method includes receiving a request from a requestor to process the task. The method further includes generating a set of rules based on at least one or more attributes associated with the task. The method further includes selecting a first set of crowd workers, from one or more crowd workers, based on at least a triggering of one or more rules from the set of rules. The triggering of the one or more rules is based on at least a set of threshold values associated with the one or more crowd workers. The method further includes displaying a resource graph on a display screen of a requestor-computing device associated with a requestor, where the resource graph represents at least the first set of crowd workers.
Werth is directed to a hybrid customer support model for providing remote online support service in conjunction with local onsite support service. A local technician provides on-site support service for a device at a premise for a predetermined amount of time. The onsite support by the local technician may be limited to a subset of the tasks for resolving an issue with the device or otherwise be limited to applying a subset or scope of skills to resolving the issue. In one embodiment, the local technician has a first type of skill from a plurality of skills. The local technician identifies an issue with the device and sends the issue to a centralized service. The centralized service receives an identification of the issue--the resolution of which may include a plurality of tasks. In one embodiment, each of the plurality of tasks is performed by one or more remote technicians having a skill type corresponding to the task. A resource pool is managed via the centralized service to support information flow in the hybrid model. The centralized service tracks service information and results. 
Kroeger provides for assigning tasks to resources. The method includes receiving one or more constraints corresponding to each of the tasks and one or more constraints corresponding to each of the resources. The method also includes receiving a value from a user defining at least one of a plurality of variables including: (i) a resource variable representing resources available for allocation to the tasks, (ii) a duration variable representing a time frame for completing the tasks, and iii) a scope variable representing one or more of the plurality of tasks requiring execution. The method further includes applying a first optimization scheme to determine a value for each undefined variable to formulate a task delivery plan and applying a second optimization scheme to determine a task for assignment to a resource.

	However, the combination of Kunde, Werth, and Kroeger fails to teach or suggest the limitations of independent claims which recite receiving, by a computing device from a plurality of vehicle diagnostic devices configured to communicate electronically with vehicles during vehicle service job performance, technician performance data for a plurality of technicians, wherein the technician performance data for a given technician is indicative of pace of performance in progressing through steps of vehicle service jobs using one or more of the plurality of vehicle diagnostic devices during past performances by the given technician of one or more of the vehicle service jobs; receiving, by the computing device, a plurality of vehicle service jobs to be performed in a given time window; determining, by the computing device based on the technician performance data, a plurality of scoring metrics corresponding to the plurality of vehicle service jobs for each of the plurality of technicians; determining, by the computing device based on the plurality of scoring metrics, technician assignments of individual technicians of the plurality of technicians to each vehicle service job of the plurality of vehicle service jobs; and providing, by the computing device to each vehicle diagnostic device currently associated with a corresponding technician of the plurality of technicians, data representative of one or more vehicle service jobs assigned to the corresponding technician according to the technician assignments.


As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the other pertinent art is as follows:
Rosen et al., (US 2006/0229896): Here a match-based employment system and method of operation are provided. The match-based employment system collects a plurality of employer seeker and employee seeker profiles, bi-directionally matches the employer seeker and said employee seeker profiles and displays at least a portion of the results to an employer seeker or an employee seeker. The match-based employment system can also order the bi-directional matching results based on a bi-directional match score and display the bi-directional matching results according to the ordering. The match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes.
Dyer et al., (2017/0301039): Includes a communication badge device including a communication device. The communication device can include a touchscreen interface and at least one sensor configured to generate a signal related to an orientation of the communication badge device. The communication device may further include a processor coupled to the touchscreen interface and the at least one sensor. The processor may be configured to determine a first mode and a second mode based on the orientation. The processor can be further configured to provide name tag data to the touchscreen interface in the first mode and to provide a user interface to the touchscreen interface in the second mode.
Scarborough et al., (US 8,046,251): Discusses an automated employee selection system can use a variety of techniques to provide information for assisting in selection of employees. For example, pre-hire and post-hire information can be collected electronically and used to build an artificial-intelligence based model. The model can then be used to predict a desired job performance criterion (e.g., tenure, number of accidents, sales level, or the like) for new applicants. A wide variety of features can be supported, such as electronic reporting. Pre-hire information identified as ineffective can be removed from a collected pre-hire information. For example, ineffective questions can be identified and removed from a job application. New items can be added and their effectiveness tested. As a result, a system can exhibit adaptive learning and maintain or increase effectiveness even under changing conditions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683